t c summary opinion united_states tax_court marie g and michael l pacheco petitioners v commissioner of internal revenue respondent docket no 6292-01s filed date marie g and michael l pacheco pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was edgewood new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions at trial the parties settled the issue involving the disallowed job expenses and other miscellaneous deductions for the years in gquestion the remaining issues for decision are whether petitioners are entitled to charitable_contribution deductions for the years at issue and whether petitioners are liable for the accuracy-related_penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in question mr pacheco was an officer for a manufacturing company and mrs pacheco was an equipment technician for the intel corp they reported combined wages of dollar_figure and dollar_figure respectively for and for prior years petitioners had engaged the services of a public accountant for the preparation of their federal_income_tax returns their preparer died prior to the time for preparation of the and returns based on the recommendation of a coworker of mrs pacheco petitioners engaged robin beltran to prepare their and returns the parties agreed that for the year petitioners were entitled to a deduction of dollar_figure for automobile mileage expenses and tax preparation fees of dollar_figure and dollar_figure for automobile expenses and dollar_figure for tax preparation fees for subject_to the 2-percent limitation of sec_67 the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here when the subject returns were called into question by the internal_revenue_service mr beltran advised petitioners to continued for the years in guestion petitioners claimed the following itemized_deductions on their returns which were disallowed in full by respondent in the notice_of_deficiency charitable_contributions s big_number s big_number unreimbursed employee_expenses and tax preparation fees before the sec_67 limitation big_number as noted supra note the parties settled this adjustment petitioners acknowledged at trial that their actual charitable_contributions were considerably less than the amounts claimed on their returns they estimated their actual charitable_contributions to be approximately dollar_figure for each year however on their and tax returns which were offered in evidence by respondent their contributions were dollar_figure and dollar_figure respectively for and and they made no claim for job expenses and other miscellaneous deductions on their returns for these years with respect to the charitable_contributions issue petitioners’ testimony at trial satisfies the court that the amounts claimed were arbitrarily determined by the return continued ignore all correspondence they received concerning their tax returns preparer robin beltran and had no reasonable basis in law or in fact as addressed later in this opinion petitioners virtually admitted that in their testimony the court is nevertheless satisfied that petitioners made some contributions during the years in guestion in the absence of more convincing evidence the court on this record allows petitioners a deduction of dollar_figure for each of the years in question 39_f2d_540 2d cir petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners knew that the amounts of the deductions claimed on their returns for charitable_contributions were considerably in excess of what they had claimed on prior years' returns and therefore were false they questioned mr beltran about that at the time the returns were prepared and his explanation was that they were entitled to the deductions claimed based on a formula allowed by the internal_revenue_service at trial petitioners testified mr pacheco mr beltran explained that he knew the irs laws and guidelines in and out he knew exactly what was allowed and that most people do not take advantage of it other preparers don't go through the homework or the work to get their clients what they're allowed ms pacheco i did question mr beltran and i asked him how do you come up with these numbers and he showed me some examples you know he got kind of offended upset and said he knew what he was doing he was more aggressive you know preparing taxes and that he --- the court so then you had sort of raised guestions yourself then ms pacheco yes i did i asked him and he said well you think i'm stupid i wouldn't do this i have two kids i'd be thrown in prison you know if i did this and i said well i just want to make sure that you are doing them right the court did you perhaps go check with other cpas to find out if that was correct ms pacheco no because we've already paid a lot of money to him to prepare our taxes it's just like if i go to anybody else whether it's a doctor or anybody else if i go to somebody and they do this as a profession i'm going to take their word for it you know if i go to a doctor and says he needs to cut off my leg i'm not going to guestion it you know the same thing with him you know i thought he knew what he was doing petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that the items at issue were false and expressed their reservations to mr beltran the answers he gave them should have raised other questions petitioners clearly did not make a reasonable effort to determine whether the representations of mr beltran were correct they did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made to them regarding their deductions the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran claimed unrealistic and false amounts as deductions on petitioners' returns the court is satisfied that petitioners knew they were required under the law to substantiate deductions claimed on their returns as they had done in prior years the questions they posed to mr beltran and the answers he gave them should have prompted them to look beyond and ascertain the accuracy of his representations petitioners therefore made no effort to assess their tax_liability correctly on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years in guestion sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and -- - groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the concerns they had over the returns prepared by mr beltran petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another their return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
